The opinion of the Court was delivered by
Huston, J.
The reports are full of cases as to what is or is not notice of the protest of a note or bill; and would seem to have gone as far as public convenience or private individual justice to the parties would require. These rules were made for mercantile or business men, who are in the habit of drawing notes or bills, and receiving letters by mail; and to apply them to a farmer, who never endorsed a note before, and does not receive a letter by mail once in three months, is hard enough, if not more than enough; but we are asked to go one step beyond all former cases. All of them say if the parties live in the same town the notice must be served on the person to be affected, personally or left at his house or place of business. The next step would be to let the notary put all notices to persons in the same city in the post-office, even where the person to be notified lived next door to him. We leave the rule as we found it; that in the same town or city, at least, unless when they become larger than Pittsburgh, the notice to be given by one inhabitant to another must be served personally or by leaving it at the house or place of business of the person to be notified.
Judgment affirmed.